Citation Nr: 0725580	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for headaches.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. §7107 
(a)(2)(C) ; 38 C.F.R. § 20.900(c)(2006).

This appeal was previously remanded for further evidentiary 
development, in Board decisions dated in June 2005, May 2006 
and April 2007.  The development has been accomplished, and 
the case is again before the Board for a decision.  


FINDING OF FACT

The persuasive evidence of record demonstrates the veteran's 
current headache disorder is not etiologically related to 
service.


CONCLUSION OF LAW

A chronic headache disability was not incurred in or 
aggravated by service and was not manifest within the first 
post-service year. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2005 and June 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Adequate opportunities to submit evidence and 
request assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO sent notice which discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings.  This was accomplished in the December 2006 
supplemental statement of the case (SSOC).  To the extent 
that there is any perceived technically inadequate notice, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The veteran has been 
thoroughly informed consistent with controlling law, and has 
not indicated he has additional evidence.  As the Board 
concludes below that the preponderance of the evidence is 
against the claim, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  Moreover, any failure in the timing of VCAA 
notice by the RO (the claim was filed in October 2002, and 
the claim was denied in September 2003) constituted harmless 
error given the thorough adjudication of this claim in the 
December 2006, January 2007, and May 2007 SSOC's.  See also 
Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There has 
been no prejudicial error in the duty to inform the veteran.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) and Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).  

Factual Background

Service medical records show that in January 1945 the veteran 
complained of headaches and burning painful eyes.  This was 
one month after he sustained a shell fragment wound to the 
buttocks in December 1944.  An ear, eyes, nose and throat 
consultation in January 1945 revealed moderate exopthalmos, 
bilateral.  Medical and neuropsychiatric evaluations at that 
time were essentially negative.  At the time of service 
separation in December 1945, no headaches were noted.  A 
report of an August 1947 VA medical examination reflects no 
complaints or findings related to headaches.

The veteran submitted a claim for compensation in October 
2002 and April 2003 for service connection for multiple 
conditions.  A written statement from George E. Meyerhoff, 
M.D., dated in July 2003, and a July 2003 VA examination, 
reflect no findings related to headaches.  Dr. Meyerhoff does 
note the veteran felt he had neck pain related to service.  

In September 2003, the RO denied the claim of service 
connection for headaches, citing to the fact that there was 
only an isolated treatment record for headaches in service, 
and no chronic disease shown in service or after service.  

In October 2006, the veteran underwent a VA examination by a 
VA physician.  The veteran reported that his headaches were 
related to having a concussion when he was wounded in 
December 1944.  He reported that after service he had daily 
headaches for many years since the injury, but that in recent 
years these improved and he only had them about twice per 
week.  They were now precipitated by stress and relived by 
sitting or lying down 30 minutes.  He reported he was 
currently under no treatment for the headaches.  The examiner 
noted the headaches were not migraines, and noted no aura or 
visual loss, nor need to go into a dark room during the 
headaches.  The examiner made a diagnosis of tension 
headaches.  The examiner stated that after reviewing the 
claims folder, and without resorting to speculation, she was 
unable to state that the headaches were related to service.  

In December 2006, the claims folder and the October 2006 
examination report were reviewed by another examiner, a nurse 
practitioner, as well as the physician who authored the 
October 2006 report.  They co-authored an opinion that noted 
in detail the in-service complaint of "persistent headache" 
on January 25, 1945, the January 1945 neurology work up and 
the February 1945 report that the work up was essentially 
negative.  The follow-up spinal tap was noted as negative.  
They also noted the 1947 VA examination report reflecting 
normal neurological findings and no complaints of headaches.  
The October 2006 examination, and the complaints of the 
veteran regarding headaches since service, were also noted.  
The examiners went on to conclude that since the 1947 report 
made no mention of headaches, the headaches probably did not 
persist as a chronic problem related to in-service injury.  
Also, they noted the lack of documented treatment for 
headaches for 40 years following service as support for the 
fact that it was less likely than not that current tension 
headaches had their onset in service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
veteran's current headache disorder is not etiologically 
related to service.  The December 2006 VA examiners' opinions 
in conjunction with a factual determination that the first 
demonstrated date of an onset of headache symptoms after 
service was 40 years after service is persuasive.  The 
December 2006 examiners are shown to have reviewed the 
veteran's claims folder and such a thorough consideration of 
the record warrants a high degree of probative weight.  

The Board also finds that the service medical reports 
provided after the veteran's wound in December 1944 and 
headache treatment in early 1945 show he did not report 
frequent or severe headaches at separation and are considered 
to be of a higher degree of probative weight than the 
veteran's unsubstantiated statements as to headaches while in 
service and immediately thereafter which were provided many 
years after service.  It is also significant that no 
headaches were reported in the 1947 VA examination report.  

The examiner in December 2006 noted the first treatment 
following service was 40 years after discharge from the 
service.  There is no evidence other than the veteran's own 
statements as to any symptoms or treatment for headaches for 
many years after service and a chronic headache disability is 
not shown to have been manifest within the first post-service 
year.  Therefore, the Board finds the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for headaches is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


